    Case 3:19-cv-01340-N Document 28 Filed 11/14/19                 Page 1 of 2 PageID 85

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                  :
Terry Branch, Pamela Dawson, Mirla                :
Erickson, Ronald Erickson, Darrell Renfroe,       :
                                                    Civil Action No.: 3:19-cv-01340-N
and Esque Walker,                                 :
                                                  :
                       Plaintiffs,                :
       v.                                         :
                                                  :
First Choice Payment Solutions G.P., d/b/a        :
Sekure Merchant Solutions,                        :
                                                  :
                       Defendant.

                                STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety with prejudice and without costs to any party. The Court will

retain jurisdiction to enforce the terms of the settlement agreement.


 /s/ Jody B. Burton                            __/s/ Lawren A. Zann __________

 Jody B. Burton                                Stephen R. Clarke, Esq.
 CT Bar No. 422773                             WINSTEAD PC
 LEMBERG LAW, LLC                              500 Winstead Building
 43 Danbury Road, 3rd Floor                    2728 N. Harwood Street
 Wilton, CT 06897                              Dallas, Texas 75201
 Tel: (203) 653-2250                           Telephone: (214) 745-5400
 Fax: (203) 653-3424                           Facsimile: (214) 346-2631
 Attorney for Plaintiffs                       Email: sclarke@winstead.com

                                               Beth-Ann E. Krimsky, Esq. (pro hac vice)
                                               Lawren A. Zann, Esq. (pro hac vice)
                                               GREENSPOON MARDER LLP
                                               200 East Broward Blvd., Suite 1800
                                               Fort Lauderdale, Florida 33301
                                               Tel: (954) 527-6296
                                               Fax: (954) 333-4027
                                               Attorneys for Defendant


_____________________________
SO ORDERED
    Case 3:19-cv-01340-N Document 28 Filed 11/14/19                Page 2 of 2 PageID 86



                                CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal was served electronically by the U.S. District Court Northern District of
Texas Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By __/s/ Jody B. Burton_________

                                                     Jody B. Burton, Esq.




                                                2
